Order filed October 29, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00612-CV
                                  ____________

    ROY ROBERT SMITH III, D.B.A. FORT BEND BOAT STORAGE,
                              Appellant

                                        V.

   SHAWN COUSINS, INDIVIDUALLY, TRUSTEE SHAWN COUSINS,
         COUSINS FAMILY TRUST, AND SHAWN COUSINS 3C
                     ENTERPRISES, Appellees


                 On Appeal from the County Court at Law #4
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-CCV-062363

                                    ORDER

      On September 19, 2019, this court issued an opinion dismissing this appeal.
On October 3, 2019, appellant filed a motion for rehearing. The motion is
GRANTED.

      This court’s opinion filed September 19, 2019 is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

      The appellant’s brief is due December 2, 2019.

                                 PER CURIAM

Panel Consists of Chief Justice Frost and Justices Wise and Hassan.